Citation Nr: 0211268	
Decision Date: 09/04/02    Archive Date: 09/09/02	

DOCKET NO.  96-00 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
November 1968.

This appeal initially arose from a rating decision in April 
1994 from the Department of Veterans Affairs (VA) New York, 
New York Regional Office (RO) which denied service connection 
for PTSD.  In a decision dated in March 1999, the Board of 
Veterans' Appeals (Board) denied the veteran's claim; he 
thereafter appealed that determination to the United States 
Court of Appeals for Veterans Claims (Court).  By order of 
the Court in November 1999, a joint motion filed by the 
parties was granted.  The Board's March 1999 decision was 
vacated and the case was remanded to the Board for further 
adjudication.  A subsequent Board decision in April 2001 
again denied the veteran's claim for entitlement to service 
connection for PTSD.  This determination was appealed to the 
Court.  In October 2001, the Court vacated the Board's denial 
and remanded the case back to the Board in accordance with a 
joint motion filed by the parties seeking further development 
of the case, essentially in light of the provisions of the 
recently enacted Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).


FINDINGS OF FACT

1.  The veteran has contended that he suffered a stressor in 
service, which is unrelated to having engaged in combat with 
the enemy.

2.  Medical evidence has been presented establishing a 
current diagnosis of PTSD and establishing a causal link 
between the inservice stressor claimed by the veteran and his 
current PTSD.

3.  The veteran was not homosexually raped in service; his 
verified homosexual experience was consensual.

4.  There is no credible evidence of record that the 
veteran's other claimed stressful experiences, consisting of 
loud noises, duty cleaning coffins, and experiences related 
to the inservice psychiatric hospitalization occurred and his 
claim that they occurred are not credible.

5.  The veteran was mugged in service but the preponderance 
of the medical evidence does not establish that it caused 
PTSD.


CONCLUSION OF LAW

The veteran is not shown to have PTSD due to disease or 
injury, which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.04(f) (2001), as in effect prior 
to and on March 7, 1997.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 and 5126, and 
codified as amended at §§ 5102, 5103, 5106 and 5107 (West 
Supp. 2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001, 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(A), 3.159, and 3.326(A)).  The Board finds 
that all relevant evidence has been obtained with regard to 
the veteran's claim for service connection for PTSD and that 
the requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations in 
September 1997 and June 1998 to determine the nature and 
extent of his psychiatric condition.  He and his 
representatives have been provided with a statement of the 
case and supplemental statements of the case that describe 
the pertinent evidence and the laws and regulations related 
to the claim, and essentially notified them of the evidence 
needed by the veteran to prevail on the claim.  In the 
statement of the case and the supplemental statements of the 
case, the RO notified the veteran of the evidence needed to 
substantiate his claim and notified the veteran of what 
evidence he needed to submit.  In letters dated in July 1993, 
August 1997 and September 1997 the RO notified the veteran of 
what evidence VA would try to obtain and what evidence the 
veteran needed to submit and they offered to assist the 
veteran in obtaining relevant evidence.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  The veteran was provided an 
opportunity to present additional arguments in support of the 
appeal at personal hearings in June 1995 and April 1998.  
Furthermore, the RO in August 2000 issued a letter well 
suited to this individual case, requesting a statement of 
potential sources of supporting evidence regarding the 
veteran's alleged stressors.  This request letter was in 
keeping with the requirements of Patton v. West, 
12 Vet. App. 272, 276 (1999), regarding the special care to 
be exercised in requesting corroborating evidence from the 
veteran or otherwise corroborating claims of personal assault 
stressors.  The veteran responded to this request in June 
2002 with the submission of additional evidence in the form 
of statements from his family members.  The Board finds that 
further request to the veteran for evidence corroborating the 
claimed stressors is, thus, not required based on the duty to 
assist or under either Patton v. West or the provisions of VA 
Adjudication Procedure Manual M21-1, Part III, Chapter 5.14c.  
(Instructions for PTSD claims based on personal assault) or 
the recently amended provisions of 38 C.F.R. § 3.304(f), 
which became effective March 7, 2002.

In essence, under the circumstances, the Board finds that the 
veteran has been provided with adequate notice on the 
evidence needed to successfully prove his claim and that 
there is no prejudice to him by appellate consideration of 
the claim at this time without providing additional 
assistance to the veteran in the development of his claim as 
required by the VCAA.

VA has satisfied its duties in this case to notify and assist 
the veteran.  Further development and further expending of VA 
resources is not warranted as the circumstances of this case 
indicate that a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Factual Background

The veteran contends that he is suffering PTSD as a result of 
stressful experiences during service.  He cites two incidents 
as particularly stressful:  Having been mugged and beaten 
while ashore and later sexually abused aboard ship.  Other 
stressful events include being struck by a car, treatment in 
a locked psychiatric ward prior to separation from service, 
memories of sirens and drills and duty cleaning coffins.

A line-of-duty determination associated with the veteran's 
service medical records show that the veteran in July 1968 
reported being struck in the face by an unknown assailant 
while walking along the street.  He was diagnosed as having a 
brain concussion.  Clinical records dated August 15, 1968, 
record that he was struck on the right cheek by a fist and 
complained of dizziness.  Swelling and tenderness were noted 
and the veteran related to his examiners at the time a 
history of being in an automobile accident in June 1968 with 
similar complaints resulting.  Later that month, August 28, 
1968, the veteran presented to a service department treatment 
facility and admitted to being a passive participant of a 
homosexual act on August 26, 1968.  He further stated that he 
did not trust himself and felt that it could occur again.  
The veteran reported a previous episode of being "forced into 
act at age 8 or 9."  The veteran's examiner noted that the 
veteran had had two concussions in the last 45 days and 
referred the veteran to a service department hospital for 
further evaluation in order to evaluate his ability to be 
held responsible for his behavior.  A discharge summary 
related to this hospitalization noted that the veteran was 
admitted to that facility on August 28, 1968, with a 
diagnosis of organic brain disease.  It was further noted 
that the veteran "had confessed to having been the passive 
partner in a homosexual act on August 26, 1968."  It was 
further recorded that "according to the [veteran], he engaged 
passively in a homosexual act on the night in question 
because he was broke and the active partner offered him five 
dollars."  He was discharged from this hospital in October 
1968 at which time the diagnosis was that of emotionally 
unstable reaction, as manifested by poor judgment under 
stress, fluctuating emotional attitudes, poorly controlled 
hostility and anxiety.  It was recommended that the veteran 
be given an administrative discharge as unsuitable, using the 
noted diagnosis.  The report of a November 1968 separation 
examination noted normal clinical evaluations of all systems, 
including psychiatric.

A review of the veteran's Form DD 214 notes that he has no 
foreign service and received no decorations, medals, badges 
or citations.  The reason for separation was noted to be 
"unfitness."

In January 1993, the Social Security Administration (SSA) 
determined that the veteran was disabled for that agency's 
purposes, effective November 1991.  In the SSA decision, it 
was determined that the veteran suffered from a back disorder 
which could reasonably be expected to produce severe pain as 
alleged by the veteran.  It was further noted that the 
veteran had been treated for depression and anxiety which he 
had "developed due to his pain and inability to cope with the 
limitation the [back] pain ha[d] imposed on him."

In April 1993, the veteran filed his original claim for 
service connection for "memory loss."

Post service medical records include reports and statements 
from private and VA physicians.  In a June 1992 letter to an 
attorney pursuing the veteran's claim for Social Security 
disability benefits, a private clinical psychologist reported 
that he had been treating the veteran since April 1992 for 
complaints of anxiety and depression related to back 
problems, which had occurred on his job.

In an October 1992 letter, the psychologist noted that the 
veteran's anxiety and depression appeared to be a reaction to 
his back injury and his response to it, as well as his 
inability to plan for the future.  The current diagnoses were 
considered to be dependent personality and PTSD.

The veteran presented to a VA psychiatric examination in 
December 1992 at which time he reported that he had 
experienced several problems during service, including "some 
kind of" brain injury.  Following mental status examination, 
the examiner noted that the veteran presented with a long 
history of "what appear[ed]" to be some organic changes 
secondary to previous possible brain injuries and now with 
the onset of an affective disorder, a continuing problem in 
concentration and attention span.  The diagnoses included 
atypical affective disorder and organic personality disorder.

In a May 1993 letter from the same psychologist to a State 
insurance fund, it was noted that the veteran had originally 
appeared for treatment as a result of emotional and physical 
distress related to a work-related back injury and prones of 
anxiety and irritability related to his marital situation.  
The psychologist noted that the depression and anxiety were 
initially diagnosed as part of a PTSD syndrome and treatment 
was initiated.  During the course of that treatment, the 
psychologist became aware that the veteran had been diagnosed 
as having organic personality disorder and atypical affective 
disorder and those diagnoses were added to those already 
considered.

In a November 1993 letter to VA, the psychologist noted that 
symptoms presented by the veteran had become more clearly 
defined as the result of organic trauma.  The psychologist 
noted that the veteran had been beaten in service and 
hospitalized for psychiatric observation prior to his 
discharge.  It was that psychologist's opinion that the 
veteran was suffering from organic brain syndrome, related to 
head trauma suffered in service.

In a November 1995 chart notation, a VA psychologist who has 
evaluated the veteran for complaints of difficulties with 
sexual performance noted that the veteran had been distressed 
by symptoms "suggestive of" PTSD.  The veteran offered a 
"vague history" of his military service, but recalled 
participating in drills for combat duty.  The veteran was 
referred for further testing in order to obtain clarification 
and verification of his current diagnostic status.

During January 1996 and February 1996, the veteran was 
afforded an extensive VA neuro-psychological examination.  
The examiner noted that the history, as provided by the 
veteran, was punctuated by his lapses of memory for details 
and may not be an inclusive and reliable account.  The 
veteran recounted his experiences, specifically citing two 
concussions sustained while in service, and his extensive 
hospitalization prior to discharge.  The examiner noted that 
the veteran had a "significant" history of polysubstance 
abuse.

Following extensive testing and interviews with the veteran, 
the examiner noted that the test results suggested evidence 
of diffuse cortical impairment.  While the veteran had a 
history of closed head injury, the testing results did not 
indicate an active status (and the overall pattern was not 
considered typical of that usually produced in head trauma).  
Further, given the veteran's extensive history of 
polysubstance and alcohol abuse, the contributions of the 
latter could not be overlooked in terms of potential for 
diffuse brain damage.  The following diagnoses were noted:  
Polysubstance dependence, in remission, dysthymic disorder, 
personality disorder, not otherwise specified, with 
narcissistic, dependent and passive-aggressive traits.

The veteran was afforded a VA psychiatric examination in 
September 1997 at which time he reported that he suffered 
PTSD as a result of muggings and a homosexual rape during 
service.  The veteran also reported that, subsequent to 
service, he was involved in a motor vehicle accident and had 
suffered another "significant" head injury.  The examiner 
noted that the veteran showed "what appear[ed]" to be 
official documentation of an award of a Bronze Star for 
service in Vietnam, although he had no recollection of that 
service.  Following mental status examination, the diagnoses 
included rule out organic brain disorder and status post 
numerous head injuries.

In a May 1997 letter, the VA staff psychologist who had 
conducted the January 1996 testing noted that the veteran 
suffered PTSD, related to his military service.  The 
psychologist noted several incidents cited by the veteran:  
"head traumas from at least two muggings and being 
homosexually raped by several of his follow shipmates."   In 
an April 1998 letter to the veteran's representative, the 
psychologist who had conducted that examination, noted that 
it appeared that the veteran did have symptoms associated 
with PTSD, centered around his "reported and documented 
assaults while in service."  The diagnosis was that of PTSD, 
chronic with delayed onset.

The veteran was afforded a VA psychiatric examination in June 
1998, which included a review of the claims folder and an 
examination of the veteran.  The veteran related that the 
most memorial events were the instances in which he was 
mugged and homosexually assaulted aboard ship.  He stated 
that he had told a corpsman and chaplain about the sexual 
assault; however, he was not sure when he reported it and did 
not know if a record had been made.  The veteran further 
indicated that he did not recall much of his time in the 
service and was unsure of whether he was ever in Vietnam.  He 
reported a history of multiple substance abuse following 
service.

Following mental status examination, the examiner observed 
that veteran did describe problems secondary to things that 
occurred while he was in service, but did not meet the DSM-IV 
criteria for PTSD.  He was noted to be goal-directed in his 
answers during the interview and was unable to give even 
general details on several occasions when asked to do so.  
The examiner then addressed the discrepancy and diagnoses 
offered by VA examiners and agreed with those VA examination 
reports (December 1992 and September 1997), which found that 
the veteran did not have PTSD.  Regarding the April 1998 
letter from the VA psychologist who had conducted 
neuro-psychological testing and later offered the diagnosis 
of PTSD, this examiner commented that even that psychologist 
had agreed that the veteran did not have PTSD, based on the 
earlier testing.  The current diagnoses were adjustment 
disorder, unspecified, depressive disorder, NOS, cannabis 
abuse in partial remission, and personality disorder, NOS.

During the course of this appeal, the veteran was afforded 
two hearings at the RO.  At the June 1995 hearing, the 
veteran testified that he did not recall much about service.  
He testified that he cleaned coffins prior to lowering them 
on ships and was locked up for 30 days prior to discharge, 
although he does not know the reason.  He further testified 
that he remembered only alarms and sirens going off, cleaning 
coffins and being locked in a psychiatric ward.  At the April 
1998 hearing, the veteran again testified that he did not 
recall much from service.  He did recall being mugged and hit 
in the face and testified that he continued to relive that 
experience.  He further testified that he was homosexually 
raped during service and told only a chaplain and medical 
corpsman about the experience.  Additionally, he testified 
that a car during service had struck him.

In a June 1995 letter, the veteran's mother reported that, 
prior to service, the veteran had been an easygoing person 
and that she had noticed a marked change in his personality 
since service.  She further said "I don't know what happened 
but to this day he still seems to have the problems."

The RO has made attempts to verify those stressful events 
cited by the veteran.  In a July 1993 statement, the veteran 
reported that he did not remember dates.  He reiterated his 
assertions that the stressful events were those in which he 
was mugged and then hospitalized "on a mental ward" prior to 
separation.  He indicated that he had memory losses and it 
was difficult to recall dates or events.

Pursuit to Board remand instructions, the RO in an August 
2000 letter specifically requested that the veteran submit a 
"statement of potential alternative sources of supporting 
evidence regarding the stressor which [he] alleged to have 
occurred in service."  The veteran was afforded 60 days to 
provide such a statement.  The veteran submitted no such 
response to statement of potential sources of supporting 
evidence.  However, in response to a May 2002 letter from the 
Board, additional evidence consisting of lay statements from 
the veteran's mother and father were submitted to the Board 
in June 2002.  The veteran's father reported that the veteran 
had informed him that he had been sexually abused in the 
Navy.  He further related that the veteran used drugs to help 
the pain he experiences as a result of his naval service and 
that the veteran was "not 100 percent normal."  The veteran's 
mother stated that while the veteran was in service he wrote 
and informed her that he was "forced to perform sex acts on 
2 or 3 guys" and was beaten badly when he tried to fight 
back.  She added that she was shocked and emotionally upset 
by that and advised the veteran by letter to seek a transfer 
to another ship.

Analysis

While this appeal was pending, the applicable rating criteria 
for service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended on June 18, 1999.  See 64 Fed. Reg. 32,807-32,808 
(June 18, 1999), now codified at 38 C.F.R. § 3.304(f).  That 
amendment implemented the Cohen decision, which held that 
38 C.F.R. § 3.304(f), did not adequately reflect the law 
expressed in the governing statute, 38 U.S.C.A. § 1154(b).  
The effective date of the amendment is March 7, 1997, the 
date the Cohen decision was issued.

Historically, under the old regulations, service connection 
for PTSD required:  (1) A current, clear medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed inservice 
stressor); (2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (2000).  Under the new regulations, service 
connection for PTSD requires:  (1) Medical evidence 
diagnosing PTSD, (2) medical evidence establishing a link 
between current symptoms and an inservice stressor, and 
(3) credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f) (2001).

Also, the VA has adopted the 4th edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126.  See 61 Fed. Reg. 52,695-52,702 (1996).  The Court 
took judicial notice of the effect of the shift in diagnostic 
criteria.  The major effect is this:  The criteria have 
changed from an objective ("would evoke...in almost 
everyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.  The 
criteria now require exposure to a traumatic event and a 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have PTSD based on exposure 
to a stressor that would not necessarily have the same effect 
on "almost everyone."  The sufficiency of a stressor is 
accordingly, now a clinical determination for the examining 
mental professional.  Cohen v. Brown, 10 Vet. App. at 153.

When regulations are changed during the pendency of an 
appeal, the veteran is entitled to a decision on the claim 
under the regulation most favorable thereto.  See Fischer v. 
West, 11 Vet. App. 121, 123, quoting Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  The Board concludes that 
service connection for PTSD is not warranted under either the 
new or old regulation.  In rendering this conclusion, the 
Board notes that the substance of the previous 38 C.F.R. 
§ 3.304(f) has not been significantly altered.  Under the new 
regulation, the three requirements remain essentially 
unchanged.  It still requires medical evidence of a current 
diagnosis, a medical link between currently symptoms and an 
inservice stressor, and credible supporting evidence that the 
claimed inservice stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2001).  Therefore, because the general 
requirements of the regulation have not been substantially 
changed, the Board finds that the veteran was not prejudiced 
by not being notified of the change in the regulation.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

In Zarycki v. Brown, the Court set forth an analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  
6 Vet. App. 91 (1993).  In Zarycki it was noted that, under 
38 U.S.C.A. § 1154(b), 38 C.F.R. §§ 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim for 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Duran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's MOS to determine if he engaged in combat; rather, 
other supportive evidence of combat experience may also be 
accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  If combat 
is affirmatively indicated, the veteran's lay testimony 
regarding claimed combat-related stressors must be accepted 
as conclusive as to their actual occurrence and further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat and the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statements 
as to the incurrence of the claimed stressor.  See Duran, 
6 Vet. App. at 288-89.  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
noncombat stressor.  See Dizoglio, 9 Vet. App. at 166.  
Further, an opinion by a medical health professional based on 
a post service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  See Moreau v. Brown, 
9 Vet. App. at 395-96 (1996); Cohen v. Brown, 
10 Vet. App. 128 (1997).

The veteran is not shown to have received any awards or 
decorations for valor, combat experience or combat injuries 
or other evidence even suggesting that he had had actual 
combat with the enemy.  Indeed, the veteran does not contend 
that he served in combat.  Although he presented to one VA 
examination with "an official-looking" document apparently 
indicating that he received a Bronze Star for service in 
Vietnam, the record does not corroborate that assertion.  The 
DD 214 shows no foreign service and no awards.  Where the 
veteran did not serve in combat or the stressor is not 
related to combat, the veteran's lay testimony, by itself, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence, which 
corroborates the veteran's testimony as to the occurrence of 
the claimed stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); West v. Brown, 7 Vet. App. 70 (1994).  Thus, it 
is necessary to address the matter of whether there is 
sufficient corroboration of the claimed stressors in this 
case.

The Board acknowledges that there is within the evidentiary 
record a current, clear diagnosis of PTSD and medical 
evidence of a causal nexus between the veteran's claimed 
inservice stressor and the current PTSD.  The remaining 
requirement to establish entitlement to service connection 
for PTSD is credible supporting evidence that the claimed 
inservice stressor actually occurred.

The veteran has cited several incidents as potential 
stressors:  A mugging; homosexual assault; a car accident; 
cleaning coffins; hearing guns and sirens go off and 
experiences related to being held on a locked psychiatric 
ward.  He also indicated, on several occasions, that he had 
little recollection of service events and could not recall 
specific dates.  Several examiners also noted the veteran's 
lack of recall.  While the service medical records do confirm 
treatment, following a purported mugging, in a 
neuropsychiatric hospitalization prior to discharge, the 
veteran did not then report any recent sexual assault.  To 
the contrary, the veteran then related passive participation 
in a consensual homosexual encounter and the examiner did not 
speculate upon the existence of a recent stressful event of a 
sexual nature.  Rather, the examiner found that the veteran 
was emotionally unstable as manifested by his poor judgment 
under stress, his fluctuating emotional attitudes, his poorly 
controlled hostility and anxiety.  The veteran is not 
credible in reporting that the homosexual encounter in 
service was forced.  Here we observe that the contemporaneous 
service medical records show otherwise.  Contrary to the 
recent statement received from the veteran's mother, there is 
no record of any physical injury to the veteran at the time 
of this event (August 26, 1968), to suggest that it was other 
than consensual.  Additionally the veteran related to a 
treating hospital corpsman following this event that he had 
concerns that his homosexual behavior would continue as he 
"does not trust himself."  Thus, while the veteran's mother 
related that the veteran informed her that he was sexually 
attacked by shipmates in a letter he sent to her, the 
veteran's service medical records prepared at or near the 
time of the event must be accorded greater probative value in 
this matter than more recent lay statements attesting to 
recollections of remote events.  Records prepared at or near 
the time of the event are necessarily of greater probative 
value than are statements made from memory a number of years 
later.  This is especially so in view of an earlier June 1995 
letter from the veteran's mother in which she made no mention 
of the alleged sexual attack on the veteran in service and 
expressed having no knowledge at that time of what happened 
to the veteran therein.

Further, the veteran's claims regarding his experiences 
during the inservice hospitalization are not supported by the 
evidence of record and did not occur and his claim that they 
did is not credible.  In addition there are no records 
referable to injury sustained in an inservice automobile 
accident, nor are there any records pertaining to the 
veteran's job detail during service of the claimed loud 
noises.  Thus, there is corroboration of only the mugging.  
However, the preponderance of the medical evidence does not 
establish that that stressor caused PTSD.

In the SSA award, the veteran was noted to suffer from 
depression, which was related to his work-related back injury 
and its aftereffects.  The first diagnosis of PTSD, made in 
October 1992 by a private psychologist, characterized the 
veteran's anxiety and depression as a reaction to his back 
injury.  A later letter from that psychologist noted that the 
veteran suffered emotional distress as a result of a work-
related injury and marital situation.

A VA psychologist and examiner has noted that the veteran 
suffered symptoms of PTSD.  In letters dated in May 1997 and 
April 1998, a VA psychologist noted that the veteran did 
suffer PTSD, related to his military service and related it, 
in part, to the corroborated mugging.  However, extensive 
psychological testing undertaken by the same psychologist in 
early 1996 for the express purpose of clarifying the 
diagnostic picture did not yield a diagnosis of PTSD.  At 
that time, the veteran's history of closed head injury, some 
in service, was noted, but test findings were not considered 
typical of that usually produced by such trauma and the 
veteran's "extensive history" of polysubstance abuse was 
considered a possible cause with diffuse brain damage.  The 
September 1997 VA examination report included the examiner's 
notation of the veteran's claimed stressor and his purported 
award of the Bronze Star, but did not yield a diagnosis of 
PTSD.

The June 1998 VA examiner who examined the veteran and 
reviewed the evidence of record concurred with the prior 
September 1997 opinion that although the veteran did describe 
problems secondary to circumstances that occurred while he 
was in service, he did not meet the DSM-IV criteria for PTSD.  
This opinion was based on a review of the service medical 
records, as well as other evidence, and is in contrast to the 
April 1998 opinion letter by the VA physician, in support of 
the veteran's claim.  These opinions must thus be assessed by 
the Board to determine their relative probative value.

In making this determination, it is the Board's 
responsibility to weigh the evidence and decide where to give 
credit and where to withhold the same.  In weighing medical 
evidence, the Board may accept one medical opinion and reject 
others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  At the same 
time, the Board may not make independent medical 
determinations; there must be plausible reasons for favoring 
one medical opinion over another.  Evans at 31; see also 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Upon careful consideration of the conflicting evidence in 
this case, the opinion of the examiner who performed the June 
1998 VA examination is the most persuasive, as it was clearly 
based on the review of the claims folder, including detailed 
reasons and bases for the opinion offered and compared to the 
differing diagnoses of record before concurring with those 
examinations that determined that the veteran did not have 
PTSD.  The physician specifically commented on the opinion of 
the VA psychologist who had conducted the January 1996 
testing, which did not yield a diagnosis of PTSD, but who 
then later offered that diagnosis.  This examiner noted that 
the testing did not support the diagnosis.  In contrast, the 
opinion offered by the VA psychologist who conducted the 
January 1996 testing does not refer to the information he 
relied upon in forming his opinion and no clinical foundation 
for the opinion was given.  Also it does not appear that this 
VA psychologist had the same familiarity with the complete 
record.  The testing was not performed as part of a 
compensation and pension examination and there is no 
indication that the psychologist reviewed the veteran's 
medical history, as found in the claims folder, in 
formulating his opinion.  Likewise, it does not appear that 
the private psychologist who examined the veteran in 
connection with his claim for SSA benefits had access to his 
claims folder.  With regard to medical evidence, a diagnosis 
or opinion by a health care professional is not conclusive 
and is not entitled to absolute difference.  Indeed, the 
Court has provided guidance for weighing medical evidence.  
The Court has held, for example, that a post service 
reference to injury sustained in service, without a review of 
service medical records, is not competent medical evidence.  
Grover v. West, 12 Vet. App. 109, 112 (1999).

In short, the Board concludes that of the opinions offered, 
greater weight is to be accorded the recent June 1998 VA 
examiner's findings and conclusions for the following 
reasons:  First, the June 1998 VA opinion was rendered after 
a thorough review of the veteran's claims folder, including 
service medical records and post service medical and lay 
evidence; second, with the regard to the connection between 
the inservice stressor and the PTS diagnosis, the VA opinion 
includes reasoning that is supported by stated medical 
principles; third, there is no similar indication in the 
record that the VA psychologist reviewed the entire record; 
and fourth, the VA psychologist's April 1998 letter 
contradicts his previous conclusion in January 1996 as to 
whether or not the veteran had PTSD.

Therefore, after weighing all the evidence, the Board adopts 
the June 1998 VA examiner's conclusions, and, in light of the 
other evidence of record, the Board finds that the opinion is 
sufficient to satisfy the statutory requirements of producing 
an adequate statement of reasons and bases where the expert 
has fairly considered material evidence which appears to 
support the veteran's position.  Wray v. Brown, 
7 Vet. App. 488, 492-93 (1995).  The veteran's hearing 
testimony as well as the submitted lay statements has also 
been considered.  There is no reason to doubt that these 
statements are sincere and truthful.  However, the crucial 
question in this case is whether the confirmed stressors in 
service caused the PTSD the veteran has now.  This question 
is one that can only be answered convincingly by applying 
medical judgment.  The opinions of the individuals who are 
not experts in medical matters cannot provide an adequate 
basis for answering the question.  See Parlman v. West, 
11 Vet. App. 443, 447 (1998) [citing Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992)].

The veteran has not otherwise submitted evidence sufficient 
to support a finding of fact that his PTSD is related to 
service.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309.  For this reason, the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to service connection for PTSD is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

